Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing July 19, 2007 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Chris Henson Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3008 733-1475 BB&T reports record net income of $458 million; Earnings per share total $.83 for the 2 nd quarter WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today record net income for the second quarter of 2007 totaling $458 million, or $.83 per diluted share, compared with $429 million, or $.79 per diluted share, earned during the second quarter of 2006. These results reflect increases of 6.8% and 5.1%, respectively, compared to the same quarter last year. BB&Ts second quarter net income produced annualized returns on average assets and average shareholders equity of 1.47% and 15.18%, respectively, compared to prior year returns of 1.53% and 15.34%, respectively. Operating earnings for the second quarter of 2007 totaled $461 million, or $.83 per diluted share, compared to $430 million, or $.79 per diluted share, earned during the second quarter of 2006. Operating earnings exclude $3 million and $1 million in net after-tax merger-related and restructuring charges from 2007 and 2006, respectively. Cash basis operating results exclude the unamortized balances of intangibles from assets and shareholders equity and exclude the amortization of intangibles, the net amortization of purchase accounting mark-to-market adjustments, merger-related and restructuring charges or credits and nonrecurring items from earnings. Cash basis operating earnings totaled $477 million for the second quarter of 2007, an increase of 6.2% compared to $449 million earned in the second quarter of 2006. Cash basis operating diluted earnings per share totaled $.86 for the second quarter of 2007, an increase of 3.6% compared to $.83 earned during the same period in 2006. Cash basis operating earnings for the second quarter of 2007 produced annualized returns on average tangible assets and average tangible shareholders equity of 1.61% and 28.48%, respectively, compared to prior year returns of 1.67% and 27.90%, respectively. I am pleased to report record earnings and solid overall performance for the second quarter, said Chairman and Chief Executive Officer John A. Allison. We have made substantial progress on a number of key objectives for 2007. In particular, this quarter represents the third consecutive quarter we generated positive operating leverage and improved operating efficiency through a greater emphasis on controlling expenses. We also experienced strong loan and deposit growth during the quarter. While nonperforming assets and net charge-offs increased somewhat this quarter, we continue to have healthy asset quality. On balance, I am pleased with the companys momentum and we remain on track to meet our financial goals for the year. For the first six months of 2007, BB&Ts net income was $879 million compared to $860 million earned in the first six months of 2006. Diluted earnings per share for the first half of 2007 totaled $1.60 compared to $1.59 earned during the same period in 2006. Excluding merger-related and restructuring charges or credits and nonrecurring items, operating earnings for the first half of 2007 totaled $886 million, or $1.61 per diluted share, reflecting increases of 5.4% and 3.9%, respectively, compared to $841 million, or $1.55 per diluted share, earned during the first six months of 2006. BB&Ts Fee-Based Businesses Produce Record Revenues BB&Ts noninterest income generating businesses produced strong growth rates during the second quarter of 2007 compared to 2006. Total noninterest income increased 12.0% to a record $729 million for the current quarter compared with the same period in 2006. Revenue increased across all of BB&Ts fee-based businesses, including record revenues generated by BB&Ts insurance operations and investment banking and brokerage operations. Commissions from BB&Ts insurance operations increased 7.0% to a record $229 million in the current quarter compared with $214 million earned during the second quarter last year. This increase resulted primarily from growth in market share in the commercial property and casualty, and employee benefits product lines. In particular, large account property and casualty commissions increased significantly in the second quarter compared to prior periods. BB&Ts investment banking and brokerage operations generated record revenues of $89 million in the current quarter, an increase of 12.7% compared to $79 million earned in the second quarter of 2006. The increase includes growth in underwriting fees and corporate banking revenues at BB&T Capital Markets, and increased fees and commissions from Scott & Stringfellow. Service charges on deposit accounts totaled $151 million for the second quarter of 2007, an increase of 9.4% compared to $138 million earned in the same quarter last year. This increase was primarily attributable to growth in revenues from overdraft items. Other nondeposit fees and commissions totaled $127 million for the second quarter of 2007, an increase of 14.4% compared to the second quarter of 2006. This increase was generated primarily by growth in card-related services. Core Asset Quality Remains Healthy BB&Ts asset quality remained healthy during the second quarter of 2007. Nonperforming assets, as a percentage of total assets, were .33% at June 30 compared to .30% at March 31 and .27% at June 30, 2006. Annualized net charge-offs were .35% of average loans and leases for the second quarter of 2007, up from .29% in the first quarter this year. This charge-off rate includes an external fraud-related charge-off totaling $9 million. Excluding losses incurred by BB&Ts specialized lending subsidiaries, annualized net charge-offs were .20% of average loans and leases for the current quarter compared with .12% in the second quarter last year. BB&T Produces Positive Operating Leverage Driven By Improved Revenues, Stronger Expense Control BB&T produced positive operating leverage of 5.8% on an annualized basis during the second quarter of 2007 compared to the first quarter of 2007. These results were driven primarily by higher revenues, which increased 24.6% on an annualized basis, compared to the first quarter 2007. BB&T also improved operating efficiency during the quarter, reflected in a cash basis efficiency ratio of 51.7% compared to 52.1% in the first quarter this year. Excluding merger-related and restructuring charges or credits, nonrecurring items and growth resulting from purchase acquisitions, noninterest expenses increased 2.9% compared to the second quarter of 2006 and are up 1.1% comparing the first six months of 2007 with the same period last year. Combined Loan and Deposit Growth Remains Strong Average loans and leases totaled $86.9 billion for the second quarter of 2007, reflecting an increase of $9.0 billion, or 11.5%, compared to the second quarter of 2006. This increase was composed of growth in average commercial loans and leases, which increased $3.8 billion, or 9.8%; average mortgage loans, which increased $1.9 billion, or 12.2%; average consumer loans, which increased $1.4 billion, or 6.6%; and growth in average loans originated by BB&Ts specialized lending subsidiaries, which increased $1.9 billion, or 60.0%, compared to the second quarter last year. The growth in loans originated by BB&Ts specialized lending subsidiaries includes the acquisition of AFCO Credit Corporation. Excluding the impact of this acquisition, average loans in BB&Ts specialized lending group increased 22.9% compared to the second quarter last year. Average deposits totaled $82.0 billion for the second quarter of 2007, an increase of 8.4% compared to $75.6 billion for the second quarter of 2006. Average client deposits totaled $75.6 billion for the second quarter of 2007, an increase of 11.4% compared to $67.9 billion for the second quarter of 2006. Average retail deposit growth was led by client certificates of deposit, which increased $4.3 billion, or 19.8%, and other client deposits, which increased $3.1 billion, or 9.9% . During the second quarter of 2007, BB&Ts banking network generated approximately 28,000 net new transaction accounts. BB&T Increases Quarterly Cash Dividend 9.5% On June 26, BB&Ts Board of Directors approved a 9.5% increase in the quarterly cash dividend paid to shareholders. The increase, to $.46 per share, marks the 36 th consecutive year that BB&T has raised its cash dividend to shareholders. BB&T has paid a cash dividend to shareholders every year since 1903. The dividend will be paid on Aug. 1 to shareholders of record on July 13. Based on the closing price of BB&Ts common stock on June 30, BB&Ts dividend yield was 4.5% . BB&T Completes Acquisition of Coastal Financial and Two Insurance Agencies On May 1, BB&T completed its merger with Coastal Financial Corporation, of Myrtle Beach, S.C. Coastal Financial operates 24 banking offices in high-growth markets in the Myrtle Beach, S.C., and the Wilmington, N.C., areas. Coastals offices will continue to operate under the Coastal brand until the systems conversion, which is scheduled for August. BB&T Insurance Services also expanded through the acquisition of two high-quality insurance agencies. On June 1, Reese Insurance Associates Inc., of metro Atlanta, Ga., was acquired and, on July 2, Carswell Insurance Services, of Hilton Head Island, S.C., was acquired. Both agencies are strong performers in excellent markets. At June 30, BB&T had $127.6 billion in assets and operated 1,507 banking offices in the Carolinas, Virginia, West Virginia, Kentucky, Georgia, Maryland, Tennessee, Florida, Alabama, Indiana and Washington, D.C. BB&Ts common stock is traded on the New York Stock Exchange under the trading symbol BBT. The closing price of BB&Ts common stock on July 18 was $40.61 per share. For additional information about BB&Ts financial performance, company news, products and services, please visit our Web site at www.BBT.com . Earnings Webcast To hear a live webcast of BB&Ts second quarter 2007 earnings conference call at 11:00 a.m. (EDT) today, please visit our Web site at www.BBT.com . Replays of the conference call will be available through our Web site until 5 p.m. (EDT) on Friday, Aug. 3. # Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP). BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. This press release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this press release. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 5 Investor Relations FAX (336) 733-3132 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/07 6/30/06 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 1,690 $ 290 17.2 % Interest expense 751 244 32.5 Net interest income - taxable equivalent 939 46 4.9 Less: Taxable equivalent adjustment 19 22 (3 ) (13.6 ) Net interest income 917 49 5.3 Provision for credit losses 88 58 30 51.7 Net interest income after provision for credit losses 859 19 2.2 Noninterest income 651 78 12.0 Noninterest expense 858 60 7.0 Operating earnings before income taxes 652 37 5.7 Provision for income taxes 222 6 2.7 Operating earnings (1) $ $ 430 $ 31 7.2 % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .80 $ .04 5.0 % Diluted earnings .79 .04 5.1 Weighted average shares (in thousands) - Basic 536,882 Diluted 541,608 Dividends paid per share $ $ .38 $ .04 10.5 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.54 % Return on average equity 15.37 Net yield on earning assets (taxable equivalent) 3.76 Efficiency ratio (taxable equivalent) (2) 53.9 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 449 $ 28 6.2 % Diluted earnings per share .83 .03 3.6 Return on average tangible assets % 1.67 % Return on average tangible equity 27.90 Efficiency ratio (taxable equivalent) (2) 52.1 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/07 6/30/06 $ % INCOME STATEMENTS Interest income $ $ 1,668 $ 293 17.6 % Interest expense 751 244 32.5 Net interest income 917 49 5.3 Provision for credit losses 88 58 30 51.7 Net interest income after provision for credit losses 859 19 2.2 Noninterest income 651 78 12.0 Noninterest expense 860 63 7.3 Income before income taxes 650 34 5.2 Provision for income taxes 221 5 2.3 Net income $ $ 429 $ 29 6.8 % PER SHARE DATA Basic earnings $ $ .80 $ .04 5.0 % Diluted earnings .79 .04 5.1 Weighted average shares (in thousands) - Basic 536,882 Diluted 541,608 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.53 % Return on average equity 15.34 Efficiency ratio (taxable equivalent) (2) 54.0 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $3 million and $1 million, net of tax, in the second quarters of 2007 and 2006, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 6 Investor Relations FAX (336) 733-3132 For the Six Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/07 6/30/06 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 3,268 $ 621 19.0 % Interest expense 1,410 531 37.7 Net interest income - taxable equivalent 1,858 90 4.8 Less: Taxable equivalent adjustment 37 44 (7 ) (15.9 ) Net interest income 1,814 97 5.3 Provision for credit losses 105 54 51.4 Net interest income after provision for credit losses 1,709 43 2.5 Noninterest income 1,259 122 9.7 Noninterest expense 1,708 87 5.1 Operating earnings before income taxes 1,260 78 6.2 Provision for income taxes 419 33 7.9 Operating earnings (1) $ $ 841 $ 45 5.4 % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ 1.56 $ .07 4.5 % Diluted earnings 1.55 .06 3.9 Weighted average shares (in thousands) - Basic 538,409 Diluted 542,297 Dividends paid per share $ $ .76 $ .08 10.5 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.53 % Return on average equity 15.18 Net yield on earning assets (taxable equivalent) 3.79 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.2 Efficiency ratio (taxable equivalent) (2) 54.7 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 879 $ 39 4.4 % Diluted earnings per share 1.62 .05 3.1 Return on average tangible assets % 1.67 % Return on average tangible equity 27.31 Efficiency ratio (taxable equivalent) (2) 52.9 For the Six Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/07 6/30/06 $ % INCOME STATEMENTS Interest income $ $ 3,224 $ 628 19.5 % Interest expense 1,410 531 37.7 Net interest income 1,814 97 5.3 Provision for credit losses 105 54 51.4 Net interest income after provision for credit losses 1,709 43 2.5 Noninterest income 1,259 122 9.7 Noninterest expense 1,679 127 7.6 Income before income taxes 1,289 38 2.9 Provision for income taxes 429 19 4.4 Net income $ $ 860 $ 19 2.2 % PER SHARE DATA Basic earnings $ $ 1.60 $ .01 .6 % Diluted earnings 1.59 .01 .6 Weighted average shares (in thousands) - Basic 538,409 Diluted 542,297 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.57 % Return on average equity 15.53 Efficiency ratio (taxable equivalent) (2) 53.7 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $7 million and $(19) million, net of tax, in 2007 and 2006, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 7 Investor Relations FAX (336) 733-3132 As of / For the Six Months Ended Increase (Decrease) (Dollars in millions) 6/30/07 6/30/06 $ % CONSOLIDATED BALANCE SHEETS End of period balances Cash and due from banks $ $ 2,160 $ (415 ) (19.2 )% Interest-bearing deposits with banks 560 209 37.3 Federal funds sold and other earning assets 399 20 5.0 Securities available for sale 20,091 2,163 10.8 Trading securities 919 148 16.1 Total securities 21,010 2,311 11.0 Commercial loans and leases 39,652 2,980 7.5 Direct retail loans 14,941 579 3.9 Sales finance loans 5,377 512 9.5 Revolving credit loans 1,328 133 10.0 Mortgage loans 15,092 1,548 10.3 Specialized lending 3,229 2,019 62.5 Total loans and leases held for investment 79,619 7,771 9.8 Loans held for sale 665 487 73.2 Total loans and leases 80,284 8,258 10.3 Allowance for loan and lease losses 870 50 5.7 Total earning assets 103,097 10,502 10.2 Premises and equipment, net 1,342 143 10.7 Goodwill 4,731 383 8.1 Core deposit and other intangibles 493 11 2.2 Other assets 6,175 423 6.9 Total assets 116,284 11,293 9.7 Noninterest-bearing deposits 13,820 (179 ) (1.3 ) Interest checking 1,597 (213 ) (13.3 ) Other client deposits 32,100 3,641 11.3 Client certificates of deposit 23,697 3,748 15.8 Total client deposits 71,214 6,997 9.8 Other interest-bearing deposits 7,299 (1,431 ) (19.6 ) Total deposits 78,513 5,566 7.1 Fed funds purchased, repos and other borrowings 6,797 2,613 38.4 Long-term debt 15,195 3,118 20.5 Total interest-bearing liabilities 86,685 11,476 13.2 Other liabilities 4,615 (965 ) (20.9 ) Total liabilities 105,120 10,332 9.8 Total shareholders' equity $ $ 11,164 $ 961 8.6 % Average balances Securities, at amortized cost $ $ 21,018 $ 1,484 7.1 % Commercial loans and leases 37,538 3,993 10.6 Direct retail loans 14,609 746 5.1 Sales finance loans 5,229 550 10.5 Revolving credit loans 1,313 89 6.8 Mortgage loans 15,010 1,848 12.3 Specialized lending 3,018 1,979 65.6 Total loans and leases 76,717 9,205 12.0 Allowance for loan and lease losses 840 65 7.7 Other earning assets 874 30 3.4 Total earning assets 98,609 10,719 10.9 Total assets 110,767 12,194 11.0 Noninterest-bearing deposits 13,033 125 1.0 Interest checking 2,071 277 13.4 Other client deposits 30,748 2,880 9.4 Client certificates of deposit 20,766 4,732 22.8 Total client deposits 66,618 8,014 12.0 Other interest-bearing deposits 8,298 (691 ) (8.3 ) Total deposits 74,916 7,323 9.8 Fed funds purchased, repos and other borrowings 7,098 1,219 17.2 Long-term debt 13,471 3,815 28.3 Total interest-bearing liabilities 82,452 12,232 14.8 Total shareholders' equity $ $ 11,178 $ 641 5.7 % As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 MISCELLANEOUS INFORMATION Unrealized depreciation on securities available for sale, net of tax $ ) $ (178 ) $ (249 ) $ (313 ) $ (535 ) Derivatives (notional value) 40,159 23,097 25,054 24,282 Fair value of derivatives portfolio ) (40 ) (45 ) (26 ) (215 ) Common stock prices: High 44.30 44.74 44.54 43.46 Low 39.54 42.48 39.87 39.09 End of period 41.02 43.93 43.78 41.59 Weighted average shares (in thousands) - Basic 541,851 540,807 538,911 536,882 Diluted 547,230 546,618 544,286 541,608 End of period shares outstanding (in thousands) 542,416 541,475 540,652 536,896 End of period banking offices 1,472 1,459 1,462 1,443 ATMs 2,121 2,125 2,106 2,057 FTEs 28,876 29,344 29,112 29,016 NOTES: All items referring to average loans and leases include loans held for sale . QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 8 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent Interest and fees on loans and leases $ $ 1,622 $ 1,609 $ 1,571 $ 1,452 Interest and dividends on securities 277 255 243 228 Interest on short-term investments 13 10 24 11 10 Total interest income - taxable equivalent 1,909 1,888 1,825 1,690 Interest expense Interest on deposits 647 616 586 496 Interest on fed funds purchased, repos and other borrowings 87 80 75 81 Interest on long-term debt 212 214 204 174 Total interest expense 946 910 865 751 Net interest income - taxable equivalent 963 978 960 939 Less: Taxable equivalent adjustment 19 18 22 22 22 Net interest income 945 956 938 917 Provision for credit losses 88 71 73 62 58 Net interest income after provision for credit losses 874 883 876 859 Noninterest income Insurance commissions 197 214 209 214 Service charges on deposits 138 141 138 138 Other nondeposit fees and commissions 114 116 115 111 Investment banking and brokerage fees and commissions 89 82 75 82 79 Trust revenue 40 40 40 39 38 Mortgage banking income 31 30 24 23 29 Securities gains (losses), net 1 (11 ) 2 - - Other noninterest income 61 62 65 54 42 Total noninterest income 652 677 660 651 Noninterest expense Personnel expense 524 533 524 506 Occupancy and equipment expense 116 118 114 109 Foreclosed property expense 6 7 6 4 4 Amortization of intangibles 26 25 27 27 25 Other noninterest expense 205 229 236 214 Total noninterest expense 877 913 905 858 Operating earnings before income taxes 649 647 631 652 Provision for income taxes 224 205 207 222 Operating earnings (1) $ $ 425 $ 442 $ 424 $ 430 PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .78 $ .82 $ .79 $ .80 Diluted earnings .78 .81 .78 .79 Dividends paid per share .42 .42 .42 .38 PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.42 % 1.48 % 1.44 % 1.54 % Return on average equity 14.94 14.70 14.60 15.37 Net yield on earning assets (taxable equivalent) 3.61 3.70 3.68 3.76 Efficiency ratio (taxable equivalent) (2) 53.7 54.8 55.6 53.9 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.6 40.9 40.8 40.8 Average earning assets as a percentage of average total assets 88.9 88.6 88.8 89.0 Average loans and leases as a percentage of average deposits 102.9 103.5 102.4 103.1 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1) (3) Cash basis operating earnings $ $ 441 $ 460 $ 441 $ 449 Diluted earnings per share .81 .84 .81 .83 Return on average tangible assets % 1.54 % 1.61 % 1.57 % 1.67 % Return on average tangible equity 28.20 26.88 27.43 27.90 Efficiency ratio (taxable equivalent) (2) 52.1 53.1 53.9 52.1 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $3 million, $4 million, $191 million, $7 million and $1 million, net of tax, for the quarters ended June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis operating performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 9 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 INCOME STATEMENTS Interest income Interest and fees on loans and leases $ $ 1,613 $ 1,601 $ 1,562 $ 1,445 Interest and dividends on securities 268 241 230 213 Interest on short-term investments 13 10 24 11 10 Total interest income 1,891 1,866 1,803 1,668 Interest expense Interest on deposits 647 616 586 496 Interest on fed funds purchased, repos and other borrowings 87 80 75 81 Interest on long-term debt 212 214 204 174 Total interest expense 946 910 865 751 Net interest income 945 956 938 917 Provision for credit losses 88 71 73 62 58 Net interest income after provision for credit losses 874 883 876 859 Noninterest income Insurance commissions 197 214 209 214 Service charges on deposits 138 141 138 138 Other nondeposit fees and commissions 114 116 115 111 Investment banking and brokerage fees and commissions 89 82 75 82 79 Trust revenue 40 40 40 39 38 Mortgage banking income 31 30 24 23 29 Securities gains (losses), net 1 (11 ) (73 ) - - Other noninterest income 61 62 65 54 42 Total noninterest income 652 602 660 651 Noninterest expense Personnel expense 524 533 524 506 Occupancy and equipment expense 116 118 114 109 Foreclosed property expense 6 7 6 4 4 Amortization of intangibles 26 25 27 27 25 Merger-related and restructuring charges (credits), net 5 6 9 10 2 Other noninterest expense 205 229 236 214 Total noninterest expense 883 922 915 860 Income before income taxes 643 563 621 650 Provision for income taxes 222 312 204 221 Net income $ $ 421 $ 251 $ 417 $ 429 PER SHARE DATA Basic earnings $ $ .78 $ .46 $ .77 $ .80 Diluted earnings .77 .46 .77 .79 For the Quarter Ended 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 ANNUALIZED INTEREST YIELDS / RATES (1) Interest income: Securities: U.S. Treasury securities % 4.47 % 4.48 % 3.72 % 3.19 % U.S. government-sponsored entity securities 4.39 4.17 4.00 3.96 Mortgage-backed securities 5.09 5.10 5.10 4.83 States and political subdivisions 6.85 7.00 6.90 6.84 Other securities 7.03 6.45 5.24 5.25 Trading securities 5.89 3.45 3.31 2.94 Total securities 5.06 4.72 4.47 4.33 Loans: Commercial loans and leases 7.89 7.97 8.00 7.73 Consumer loans 7.51 7.44 7.38 7.14 Mortgage loans 5.90 5.85 5.79 5.66 Specialized lending 13.62 15.29 15.32 15.12 Total loans 7.73 7.73 7.70 7.47 Other earning assets (2) 4.96 10.44 4.16 4.23 Total earning assets 7.17 7.14 6.99 6.77 Interest expense: Interest-bearing deposits: Interest checking 2.38 2.29 1.94 1.78 Other client deposits 2.82 2.76 2.61 2.29 Client certificates of deposit 4.60 4.53 4.33 3.99 Other interest-bearing deposits 5.35 5.35 5.36 5.00 Total interest-bearing deposits 3.77 3.67 3.54 3.20 Fed funds purchased, repos and other borrowings (2) 4.61 4.51 4.43 4.30 Long-term debt 5.32 5.27 5.28 5.04 Total interest-bearing liabilities 4.11 4.02 3.91 3.60 Net yield on earning assets % 3.61 % 3.70 % 3.68 % 3.76 % NOTES: (1) Fully taxable equivalent yields. Securities yields calculated based on amortized cost. (2) The fourth quarter of 2006 includes interest income and expense associated with a deposit placed with the IRS to curtail the accrual of interest on disputed tax payments. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 10 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 SELECTED BALANCE SHEET DATA End of period balances Securities available for sale $ $ 20,898 $ 20,721 $ 20,733 $ 20,091 Trading securities 906 2,147 888 919 Total securities 21,804 22,868 21,621 21,010 Commercial loans and leases 41,238 41,300 40,430 39,652 Direct retail loans 15,283 15,312 15,244 14,941 Sales finance loans 5,774 5,683 5,553 5,377 Revolving credit loans 1,386 1,414 1,355 1,328 Mortgage loans 16,011 15,596 15,328 15,092 Specialized lending 4,956 3,606 3,493 3,229 Total loans and leases held for investment 84,648 82,911 81,403 79,619 Loans held for sale 672 680 547 665 Total loans and leases 85,320 83,591 81,950 80,284 Allowance for loan and lease losses 896 888 883 870 Other earning assets 782 826 938 959 Total earning assets 108,193 107,676 105,001 103,097 Total assets 121,694 121,351 118,524 116,284 Noninterest-bearing deposits 13,533 13,393 13,560 13,820 Interest checking 1,288 1,333 1,323 1,597 Other client deposits 34,657 34,062 32,732 32,100 Client certificates of deposit 25,322 24,987 24,356 23,697 Total client deposits 74,800 73,775 71,971 71,214 Other interest-bearing deposits 5,039 7,196 8,095 7,299 Total deposits 79,839 80,971 80,066 78,513 Fed funds purchased, repos and other borrowings 6,770 8,087 7,235 6,797 Long-term debt 19,936 15,904 16,159 15,195 Total interest-bearing liabilities 93,012 91,569 89,900 86,685 Total shareholders' equity 11,650 11,745 11,734 11,164 Goodwill 4,860 4,827 4,824 4,731 Core deposit and other intangibles 479 454 478 493 Total intangibles 5,339 5,281 5,302 5,224 Mortgage servicing rights $ $ 525 $ 512 $ 507 $ 524 Average balances Securities, at amortized cost $ $ 21,872 $ 21,609 $ 21,736 $ 21,081 Commercial loans and leases 41,122 40,758 39,977 38,175 Direct retail loans 15,272 15,291 15,100 14,718 Sales finance loans 5,734 5,623 5,453 5,242 Revolving credit loans 1,387 1,362 1,338 1,308 Mortgage loans 16,481 16,091 15,803 15,351 Specialized lending 4,898 3,565 3,373 3,184 Total loans and leases 84,894 82,690 81,044 77,978 Allowance for loan and lease losses 894 891 880 852 Other earning assets 841 917 977 969 Total earning assets 107,607 105,216 103,757 100,028 Total assets 121,054 118,777 116,884 112,383 Noninterest-bearing deposits 12,946 13,289 13,511 13,213 Interest checking 2,206 2,284 2,228 2,234 Other client deposits 33,393 32,616 31,713 30,809 Client certificates of deposit 25,076 24,712 23,951 21,627 Total client deposits 73,621 72,901 71,403 67,883 Other interest-bearing deposits 8,902 6,988 7,720 7,743 Total deposits 82,523 79,889 79,123 75,626 Fed funds purchased, repos and other borrowings 7,627 7,109 6,720 7,507 Long-term debt 16,086 16,101 15,433 13,826 Total interest-bearing liabilities 93,290 89,810 87,765 83,746 Total shareholders' equity $ $ 11,522 $ 11,941 $ 11,500 $ 11,221 SELECTED CAPITAL INFORMATION (1) Risk-based capital: Tier 1 $ $ 7,987 $ 8,226 $ 8,155 $ 7,841 Total 12,791 13,016 12,938 11,864 Risk-weighted assets 92,192 90,982 88,619 86,412 Average quarterly tangible assets 116,161 114,007 112,402 108,027 Risk-based capital ratios: Tier 1 % 8.7 % 9.0 % 9.2 % 9.1 % Total 13.9 14.3 14.6 13.7 Leverage capital ratio 6.9 7.2 7.3 7.3 Equity as a percentage of total assets 9.6 9.7 9.9 9.6 Tangible equity as a percentage of tangible assets (2) 5.5 5.7 5.8 5.5 Book value per share $ $ 21.48 $ 21.69 $ 21.70 $ 20.79 Tangible book value per share (2) 11.89 12.20 12.18 11.36 NOTES: All items referring to average loans and leases include loans held for sale. (1) Current quarter risk-based capital information is preliminary. (2) Excludes the carrying value of goodwill and other intangible assets from shareholders' equity and total assets, net of deferred taxes, where applicable. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 11 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 ASSET QUALITY ANALYSIS Allowance For Credit Losses Beginning balance $ $ 888 $ 884 $ 871 $ 833 Allowance for acquired (sold) loans, net 13 3 (1 ) 6 25 Provision for credit losses 88 71 73 62 58 Charge-offs Commercial loans and leases ) (10 ) (15 ) (10 ) (7 ) Direct retail loans ) (12 ) (13 ) (12 ) (12 ) Sales finance loans (6 ) (6 ) (5 ) (5 ) (5 ) Revolving credit loans ) (12 ) (12 ) (11 ) (11 ) Mortgage loans (2 ) (1 ) (2 ) (1 ) (1 ) Specialized lending ) (41 ) (36 ) (31 ) (26 ) Total charge-offs ) (82 ) (83 ) (70 ) (62 ) Recoveries Commercial loans and leases 4 8 3 4 5 Direct retail loans 3 4 3 3 3 Sales finance loans 2 2 2 2 2 Revolving credit loans 3 3 3 3 3 Mortgage loans - 1 Specialized lending 5 4 4 3 3 Total recoveries 17 21 15 15 17 Net charge-offs ) (61 ) (68 ) (55 ) (45 ) Ending balance $ $ 901 $ 888 $ 884 $ 871 Allowance For Credit Losses Allowance for loan and lease losses $ $ 896 $ 888 $ 883 $ 870 Reserve for unfunded lending commitments 6 5 - 1 1 Total $ $ 901 $ 888 $ 884 $ 871 Nonperforming Assets Nonaccrual loans and leases: Commercial loans and leases $ $ 148 $ 129 $ 124 $ 126 Direct retail loans 43 43 39 38 39 Sales finance loans 4 1 2 2 3 Mortgage loans 63 51 53 50 47 Specialized lending 36 33 37 31 24 Total nonaccrual loans and leases 276 260 245 239 Foreclosed real estate 61 56 54 55 56 Other foreclosed property 37 35 35 30 24 Restructured loans 1 - - 1 - Nonperforming assets $ $ 367 $ 349 $ 331 $ 319 Loans 90 days or more past due and still accruing: Commercial loans and leases $ 18 $ 18 $ 14 $ 8 $ 19 Direct retail loans 17 13 20 17 17 Sales finance loans 12 16 17 13 12 Revolving credit loans 6 7 6 6 5 Mortgage loans 48 39 37 36 32 Specialized lending 7 10 8 7 6 Total loans 90 days or more past due and still accruing 103 102 87 91 Loans 90 days or more past due and still accruing as a percentage of total loans and leases % .12 % .12 % .11 % .11 % Asset Quality Ratios Nonaccrual and restructured loans and leases as a percentage of total loans and leases % .32 % .31 % .30 % .30 % Nonperforming assets as a percentage of: Total assets .30 .29 .28 .27 Loans and leases plus foreclosed property .43 .42 .40 .40 Net charge-offs as a percentage of average loans and leases .29 .33 .27 .23 Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .13 .18 .14 .12 Allowance for loan and lease losses as a percentage of loans and leases 1.05 1.06 1.08 1.08 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.06 1.07 1.09 1.09 Ratio of allowance for loan and lease losses to: Net charge-offs x 3.58 x 3.29 x 4.07 x 4.78 x Nonaccrual and restructured loans and leases 3.24 3.41 3.59 3.63 NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 12 Investor Relations FAX (336) 733-3132 As of / For the Six Months Ended Increase (Decrease) (Dollars in millions) 6/30/07 6/30/06 $ % Allowance For Credit Losses Beginning balance $ $ 830 $ 58 7.0 % Allowance for acquired (sold) loans, net 16 29 (13 ) NM Provision for credit losses 105 54 51.4 Charge-offs Commercial loans and leases ) (12 ) (9 ) 75.0 Direct retail loans ) (23 ) (11 ) 47.8 Sales finance loans ) (11 ) (1 ) 9.1 Revolving credit loans ) (22 ) (2 ) 9.1 Mortgage loans (3 ) (3 ) - - Specialized lending ) (53 ) (28 ) 52.8 Total charge-offs ) (124 ) (51 ) 41.1 Recoveries Commercial loans and leases 12 8 4 50.0 Direct retail loans 7 6 1 16.7 Sales finance loans 4 4 - - Revolving credit loans 6 5 1 20.0 Mortgage loans - 1 (1 ) (100.0 ) Specialized lending 9 7 2 28.6 Total recoveries 38 31 7 22.6 Net charge-offs ) (93 ) (44 ) (47.3 ) Ending balance $ $ 871 $ 55 6.3 % Allowance For Credit Losses Allowance for loan and lease losses $ $ 870 $ 50 5.7 % Reserve for unfunded lending commitments 6 1 5 500.0 Total $ $ 871 $ 55 6.3 % Asset Quality Ratios Net charge-offs as a percentage of average loans and leases % .24 % Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .13 Ratio of allowance for loan and lease losses to net charge-offs x 4.64 x Percentage Increase (Decrease) QTD Annualized Link QTD YTD 2Q07 vs. 2Q06 2Q07 vs. 1Q07 2007 vs. 2006 PERCENTAGE CHANGES IN SELECTED BALANCES ADJUSTED FOR PURCHASE ACQUISITIONS (2) Average Balances Commercial loans and leases (3) 5.8 % 3.7 % 6.3 % Direct retail loans 3.3 2.7 3.7 Sales finance loans 11.1 6.2 10.5 Revolving credit loans 8.1 8.4 6.5 Mortgage loans 10.6 12.0 11.5 Specialized lending (4) 13.0 16.1 13.7 Total loans and leases (3) (4) 7.1 6.1 7.5 Noninterest-bearing deposits (1.9 ) 9.5 (2.0 ) Interest checking - 35.4 1.7 Other client deposits 7.3 3.1 6.8 Client certificates of deposit 14.9 8.5 17.7 Total client deposits 7.7 7.1 8.3 Other interest-bearing deposits (19.9 ) (116.1 ) (10.2 ) Total deposits 4.9 % (6.0 ) % 6.3 % PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS BASED ON OPERATING EARNINGS ADJUSTED FOR PURCHASE ACQUISITIONS (2) Net interest income - taxable equivalent (3) (1.2 ) % 2.0 % (1.0 ) % Noninterest income Insurance commissions 8.3 74.6 8.8 Service charges on deposits 5.6 28.4 4.7 Other nondeposit fees and commissions 12.3 45.3 11.5 Investment banking and brokerage fees and commissions 12.7 34.2 6.9 Trust revenue 5.3 - 6.7 Mortgage banking income (5) 14.8 59.4 3.6 Securities gains (losses), net NM NM NM Other income 38.6 (6.5 ) 26.8 Total noninterest income (5) 12.3 50.2 8.9 Noninterest expense Personnel expense 3.8 10.6 1.2 Occupancy and equipment expense 3.5 3.4 3.1 Other noninterest expense 0.8 38.0 - Total noninterest expense 2.9 % 17.1 % 1.1 % NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. ( 1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. ( 2) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2007 and 2006. (3) Adjusted for leveraged leases due to the impact of adopting FSP FAS 13-2. (4) Loans from specialized lending, excluding AFCO/CAFO from both 2006 and 2007, grew 22.9% and 24.1%, respectively, comparing the second quarter 2007 to the second quarter of 2006 and the YTD 2007 to the YTD 2006. In addition, total loans grew 7.4% and 7.8%, respectively, for the second quarter of 2007 compared to the second quarter of 2006 and the YTD 2007 to the YTD 2006. (5) Excludes the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights-related derivatives. NM - not meaningful. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 13 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 SELECTED MORTGAGE BANKING INFORMATION Residential Mortgage Servicing Rights (1) $ $ 494 $ 484 $ 481 $ 500 Income Statement Impact of Mortgage Servicing Rights Valuation: MSRs fair value (decrease) increase $ 72 $ 7 $ - $ (40 ) $ 32 MSRs derivative hedge gains (losses) ) (3 ) (3 ) 40 (29 ) Net $ (1 ) $ 4 $ (3 ) $ - $ 3 Residential Mortgage Loan Originations $ $ 2,461 $ 2,463 $ 2,461 $ 2,656 Residential Mortgage Servicing Portfolio: Loans serviced for others $ $ 29,420 $ 28,979 $ 28,590 $ 27,025 Bank owned loans serviced 16,571 16,257 15,847 15,681 Total servicing portfolio 45,991 45,236 44,437 42,706 Weighted Average Coupon Rate % 5.93 % 5.92 % 5.90 % 5.86 % Weighted Average Servicing Fee .356 .353 .351 .351 For the Quarter Ended (Dollars in millions, except per share data) 6/30/07 3/31/07 12/31/06 9/30/06 6/30/06 RECONCILIATION TABLE Net income $ $ 421 $ 251 $ 417 $ 429 Merger-related and restructuring items, net of tax 3 4 5 7 1 Other, net of tax (4) - - 186 - - Operating earnings 425 442 424 430 Amortization of intangibles, net of tax 16 16 17 16 16 Amortization of mark-to-market adjustments, net of tax - - 1 1 3 Cash basis operating earnings 441 460 441 449 Return on average assets % 1.41 % .84 % 1.42 % 1.53 % Effect of merger-related and restructuring items, net of tax .01 .02 .02 .01 Effect of other, net of tax (4) - - .62 - - Operating return on average assets 1.42 1.48 1.44 1.54 Effect of amortization of intangibles, net of tax (2) .12 .13 .13 .12 Effect of amortization of mark-to-market adjustments, net of tax - .01 Cash basis operating return on average tangible assets 1.54 1.61 1.57 1.67 Return on average equity % 14.81 % 8.33 % 14.39 % 15.34 % Effect of merger-related and restructuring items, net of tax .13 .19 .21 .03 Effect of other, net of tax (4) - - 6.18 - - Operating return on average equity 14.94 14.70 14.60 15.37 Effect of amortization of intangibles, net of tax (2) 13.26 12.12 12.77 12.37 Effect of amortization of mark-to-market adjustments, net of tax - - .06 .06 .16 Cash basis operating return on average tangible equity 28.20 26.88 27.43 27.90 Efficiency ratio (taxable equivalent) (3) % 54.1 % 55.3 % 56.2 % 54.0 % Effect of merger-related and restructuring items ) (.4 ) (.5 ) (.6 ) (.1 ) Effect of other (4) - Operating efficiency ratio (3) 53.7 54.8 55.6 53.9 Effect of amortization of intangibles ) (1.6 ) (1.6 ) (1.6 ) (1.7 ) Effect of amortization of mark-to-market adjustments - - (.1 ) (.1 ) (.1 ) Cash basis operating efficiency ratio (3) 52.1 53.1 53.9 52.1 Basic earnings per share $ $ .78 $ .46 $ .77 $ .80 Effect of merger-related and restructuring items, net of tax - - .01 .02 - Effect of other, net of tax (4) - - .35 - - Operating basic earnings per share .78 .82 .79 .80 Diluted earnings per share $ $ .77 $ .46 $ .77 $ .79 Effect of merger-related and restructuring items, net of tax - .01 .01 .01 - Effect of other, net of tax (4) - - .34 - - Operating diluted earnings per share .78 .81 .78 .79 Effect of amortization of intangibles, net of tax .03 .03 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - .01 Cash basis operating diluted earnings per share .81 .84 .81 .83 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Balances exclude commercial mortgage servicing rights totaling $32 million, $31 million, $28 million, $26 million and $24 million as of June 30, 2007, March 31, 2007, December 31, 2006, September 30, 2006 and June 30, 2006, respectively. (2) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (4) Reflects an additional tax provision of $139 million related to leveraged leases and a loss on the sale of securities totaling $47 million, net of tax, in the fourth quarter of 2006. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 14 Investor Relations FAX (336) 733-3132 For the Six Months Ended (Dollars in millions, except per share data) 6/30/07 6/30/06 RECONCILIATION TABLE Net income $ $ 860 Merger-related and restructuring items, net of tax 7 (1 ) Other, net of tax (3) - (18 ) Operating earnings 841 Amortization of intangibles, net of tax 32 32 Amortization of mark-to-market adjustments, net of tax - 6 Cash basis operating earnings 879 Return on average assets % 1.57 % Effect of merger-related and restructuring items, net of tax - Effect of other, net of tax (3) - (.04 ) Operating return on average assets 1.53 Effect of amortization of intangibles, net of tax (1) .13 Effect of amortization of mark-to-market adjustments, net of tax - .01 Cash basis operating return on average tangible assets 1.67 Return on average equity % 15.53 % Effect of merger-related and restructuring items, net of tax (.02 ) Effect of other, net of tax (3) - (.33 ) Operating return on average equity 15.18 Effect of amortization of intangibles, net of tax (1) 11.96 Effect of amortization of mark-to-market adjustments, net of tax - .17 Cash basis operating return on average tangible equity 27.31 Efficiency ratio (taxable equivalent) (2) % 53.7 % Effect of merger-related and restructuring items ) - Effect of other (3) - (1.0 ) Operating efficiency ratio (2) 54.7 Effect of amortization of intangibles ) (1.6 ) Effect of amortization of mark-to-market adjustments - (.2 ) Cash basis operating efficiency ratio (2) 52.9 Basic earnings per share $ $ 1.60 Effect of merger-related and restructuring items, net of tax - Effect of other, net of tax (3) - (.04 ) Operating basic earnings per share 1.56 Diluted earnings per share $ $ 1.59 Effect of merger-related and restructuring items, net of tax - Effect of other, net of tax (3) - (.04 ) Operating diluted earnings per share 1.55 Effect of amortization of intangibles, net of tax .06 Effect of amortization of mark-to-market adjustments, net of tax - .01 Cash basis operating diluted earnings per share 1.62 NOTES: Prior period operating and cash basis results have been revised to include equity-based compensation expense to be comparable with the 2007 results presented herein. Applicable ratios are annualized. (1) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (3) Reflects a gain on the sale of duplicate facilities totaling $18 million, net of tax, in 2006.
